Citation Nr: 1718531	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-20 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to October 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's appeal is currently under the jurisdiction of the Waco, Texas RO. 

In a May 2013 decision, the Board denied the Veteran's claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's May 2013 decision.  A copy of the motion and the Court's Order have been incorporated into the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has had one service-connected disability rated at 60 percent, and additional service-connected disability resulting in a combined rating of 60 percent or higher for his service-connected disabilities, during the entire appeal period, and he is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran's claim for TDIU was received by VA on June 27, 2007.  The Veteran stated that he had worked in consulting for an engineering company until June 25, 2007.  He reported that his hearing then became so bad that he could not provide the quality of customer service required for his position.  The record indicates that the Veteran had two years of industrial drafting training following high school. 

The Veteran submitted a June 2007 letter from his former employer.  The employer stated that the Veteran had worked in the capacity as a Design Technician for the manufactured home industry since 1971 and that he had employed the Veteran in that capacity from 1984 to 2005.  He noted that the Veteran's duties included communications with clients, manufacturers, building departments and contractors.  He further stated that the Veteran's ability to communicate effectively and efficiently was impaired by his loss of hearing to the degree that he could no longer perform the duties of his position.  

On his May 2009 substantive appeal the Veteran asserted that he was forced into retirement due to his service-connected hearing loss.  In a June 2009 letter, the Veteran reported that he could not stand for long periods at a time, nor sit for long periods, and reported that he was unable to do any kind of work for eight hours straight without pain.  

In November 2010 a VA examiner opined that the Veteran's occasional low back pain did not hinder him from working.  In a November 2010 addendum, a VA audiologist opined that with amplification and reasonable accommodations the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  

In an April 2012 addendum, a VA examiner opined that the Veteran appeared to be capable of sedentary work and that the Veteran was not unemployable due to his service-connected musculoskeletal condition.  In an October 2012 addendum a VA audiologist opined that with amplification and reasonable accommodations the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities. 

In July 2016 a VA audiologist opined that with amplification and reasonable accommodations the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  In July 2016 a VA examiner stated that the Veteran's thoracolumbar spine disability would impact his ability to work with regard to lifting and standing or walking for long periods.  

The Veteran has had a 60 percent rating in effect for bilateral hearing loss since August 2006 and thus has met the schedular criteria for TDIU during the entire appeal period.  See 38 C.F.R. § 4.16(a).  The Veteran's current service-connected disabilities are bilateral hearing loss, rated at 60 percent disabling; lumbosacral strain, rated at 20 percent disabling; left lower extremity radiculopathy, rated at 10 percent disabling; right lower extremity radiculopathy, rated at 10 percent disabling; and tinnitus, rated as 10 percent disabling.  He currently has a combined rating of 80 percent due to his service-connected disabilities   

The Board does not find the VA opinions to carry as much probative weight as a February 2016 opinion from a private physician.  Although the VA audiologists opined that the Veteran's was not unemployable due to hearing loss, and VA spine examiners have opined that the Veteran is not unemployable due to his musculo-skeletal disabilities, none of the VA clinicians considered the combined effect of all of the Veteran's service-connected disabilities on his ability to work.  The Board notes that the February 2016 private physician reviewed the Veteran's record and provided an in depth description of the Veteran's limitations from the combined effect of the Veteran's service-connected disabilities.  The private physician noted that given the Veteran's constellation of symptoms including hearing loss, tinnitus and debilitating back pain exacerbated by sitting or standing, it is no surprise that the Veteran was unable to continue working.  He stated that after a thorough review of the Veteran's medical history, occupational history, and related treatment records it was his medical opinion that the service-connected hearing loss and tinnitus alone have been a barrier to gainful employment since 2005.  He further opined that given the Veteran's educational and occupational history, it is more likely than not that the combination of his hearing issues and post traumatic back pain have left the Veteran unable to work even with the reasonable accommodations provided by his previous employer.

Given the Veteran's physical symptoms resulting from his service-connected disabilities, and considering the June 2007 statement from the Veteran's former employer and the February 2016 private physician's opinion, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to TDIU is granted, subject to the law and regulations regarding the award of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


